DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment of 17 May 2021 has been entered.
Disposition of claims:
	Claims 1, 4-8, and 15 have been amended.
		Claims 2-3 have been cancelled.
		Claims 1 and 4-18 were pending as of the filed amendment.
The amendment to claim 8 has overcome the objection to claim 8 set forth in the last Office action. The objection has been withdrawn.
The amendment to claim 1 has overcome the rejection of claims 1-2, 4-7, and 12-17 under 35 U.S.C. 103 over Lee et al. (US 2015/0171340 A1) (hereafter “Lee”) in view of Kondakova ‘516 (US 2007/0252516 A1) (hereafter “Kondakova”) and Lee et al. (US 2017/0047527 A1) (hereafter “Lee ‘527”) and as evidence by Aziz et al. (US 2006/0022590 A1) (hereafter “Aziz”) and Yu et al. (US 2012/0273764 A1) (hereafter “Yu”) set forth in the last Office action as well as the rejection of claim 18 Lee et al. (US 2015/0171340 A1) (hereafter “Lee”) in view of Kondakova ‘516 (US 2007/0252516 A1) (hereafter “Kondakova”) and Lee et al. (US 2017/0047527 A1) (hereafter “Lee ‘527”) and as evidence by Aziz et al. (US 2006/0022590 A1) (hereafter “Aziz”) and Yu et al. 
The amendment to claim 1 has overcome the rejection of claims 1-2, 4-11, and 15-17 under 35 U.S.C. 103 over Kim et al. (WO 2018/110958 A1—machine translation relied upon) (hereafter “Kim”) as modified by Kondakova ‘516 (US 2007/0252516 A1) (hereafter “Kondakova”), and Tominaga et al. (JP 2003-133075 – machine translation relied upon) (hereafter “Tominaga”) and as evidenced by Zheng et al. (CN 103435597—machine translation relied upon) (hereafter “Zheng”) and Park et al. (US 2017/0213968 A1) (hereafter “Park”) set forth in the last Office action as well as the rejection of claims 1-2, 4-11, and 15-17 under 35 U.S.C. 103 over Kim et al. (WO 2018/110958 A1—machine translation relied upon) (hereafter “Kim”) as modified by Kondakova ‘516 (US 2007/0252516 A1) (hereafter “Kondakova”), and Tominaga et al. (JP 2003-133075 – machine translation relied upon) (hereafter “Tominaga”) and as evidenced by Zheng et al. (CN 103435597—machine translation relied upon) (hereafter “Zheng”) and Park et al. (US 2017/0213968 A1) (hereafter “Park”) , and further in view of Lamansky et al. (US 2002/0182441 A1) (hereafter “Lamansky”) set forth in the last Office action. The rejections have been withdrawn.
The amendment to claim 1 has overcome the rejection of claims 1-2, 4-11, and 15-17 under 35 U.S.C. 103 over Mizutani et al. (US 2014/0312338 A1) (hereafter “Mizutani”) in view of Tominaga et al. (JP 2003-133075 – machine translation relied upon) (hereafter “Tominaga”) and Seo et al. (US 2002/0121860 A1) (hereafter “Seo”) set forth in the last Office action as well as the rejection of claim 18 under 35 U.S.C. 103 
The amendment to claim 1 has overcome the provisional rejection of claims 1-2 on the ground of nonstatutory double patenting as -being unpatentable over claim 7 of copending Application No. 16/285,711 (reference application) set forth in the last Office action. The provisional rejection has been withdrawn.
The 3rd Declaration under 37 CFR 1.132 of Jinhyun Lui filed 17 May 2021 is sufficient to overcome the following rejections in light of the Examiner’s amendment outlined below:
The rejection of claims 1, 3-11, and 15-17 under 35 U.S.C. 103 over Kim et al. (WO 2018/110958 A1—machine translation relied upon) (hereafter “Kim”) as modified by Kondakova ‘516 (US 2007/0252516 A1) (hereafter “Kondakova”), and Tominaga et al. (JP 2003-133075 – machine translation relied upon) (hereafter “Tominaga”) and as evidenced by Zheng et al. (CN 103435597—machine translation relied upon) (hereafter “Zheng”) and Park et al. (US 2017/0213968 A1) (hereafter “Park”) set forth in the last Office action.
The rejection of claim 18 under 35 U.S.C. 103 over Kim et al. (WO 2018/110958 A1—machine translation relied upon) (hereafter “Kim”) as modified by Kondakova ‘516 (US 2007/0252516 A1) (hereafter 

Response to Arguments
Applicant’s arguments, see sections C and D of the reply filed 17 May 2021, with respect to the rejections of claims 1-11, and 15-17 under 35 U.S.C. 103 over Galan et al. (WO 2020/157204 A1) (hereafter “Galan”) in view of Kondakova ‘516 (US 2007/0252516 A1) (hereafter “Kondakova”) and Tominaga et al. (JP 2003-133075 – machine translation relied upon) (hereafter “Tominaga”) set forth in the last Office action as well as the rejection of claim 18 under 35 U.S.C. 103 over Galan et al. (WO 2020/157204 A1) (hereafter “Galan”) in view of Kondakova ‘516 (US 2007/0252516 A1) (hereafter “Kondakova”) and Tominaga et al. (JP 2003-133075 – machine translation relied upon) (hereafter “Tominaga”), and further in view of Lamansky et al. (US 2002/0182441 A1) (hereafter “Lamansky”) set forth in the last Office action have been fully considered and are persuasive.  The rejections have been withdrawn. 

Applicant’s arguments—in conjunction with the Examiner’s amendment outlined below—see sections I and J of the reply filed 17 May 2021, with respect to the rejections of claims 1, 3-11, and 15-17 under 35 U.S.C. 103 over Kim et al. (WO 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jay P. Beale on 12 August 2021.
The application has been amended as follows: 

1. (Currently Amended) An organic optoelectronic device, comprising: 
an anode and a cathode facing each other, and at least one organic layer disposed between the anode and the cathode, wherein the organic layer includes a light emitting layer, and the light emitting layer includes 
a first compound and a second compound, wherein the first compound and the second compound are each a host material for a phosphorescent dopant, wherein:
the first compound is represented by Chemical Formula 1-2, and 
the second compound is represented by Chemical Formula 2; or a combination of Chemical Formula 3 and Chemical Formula 4,
[Chemical Formula 1-2]

    PNG
    media_image1.png
    885
    881
    media_image1.png
    Greyscale

	wherein in Chemical Formula 1-2,
	R1 to R4 are each hydrogen,
1 and Ar2 are each independently a substituted or unsubstituted C6 to C30 aryl group or a group represented by Chemical Formula A, provided that at least one of Ar1 and Ar2 is a group represented by Chemical Formula A:
	[Chemical Formula A]
	
    PNG
    media_image2.png
    811
    488
    media_image2.png
    Greyscale

wherein, in Chemical Formula A, 
X1 is 0 or S, 
R5 to R7 are each independently hydrogen, deuterium, a substituted or unsubstituted C1 to C6 alkyl group, or a substituted or unsubstituted phenyl group, and 
* is a linking point, 
[Chemical Formula 2]

    PNG
    media_image3.png
    367
    843
    media_image3.png
    Greyscale

wherein, in Chemical Formula 2, 
1 and Y2 are each independently a substituted or unsubstituted C6 to C20 aryl group, or a substituted or unsubstituted C2 to C30 heterocyclic group, 
L1 and L2 are each independently a single bond, or a substituted or unsubstituted C6 to C20 arylene group, 
Ra and R8 to R11 are each independently hydrogen, deuterium, a cyano group, a substituted or unsubstituted C1 to C10 alkyl group, a substituted or unsubstituted C6 to C20 aryl group, or a substituted or unsubstituted C2 to C30 heterocyclic group, and 
m is 0, 1, or 2;
[Chemical Formula 3]			[Chemical Formula 4]

    PNG
    media_image4.png
    368
    383
    media_image4.png
    Greyscale
		
    PNG
    media_image5.png
    377
    296
    media_image5.png
    Greyscale

wherein, in Chemical Formulae 3 and 4, 
Y3 and Y4 are each independently a substituted or unsubstituted C6 to C20 aryl group, or a substituted or unsubstituted C2 to C30 heterocyclic group, 
adjacent two *'s of Chemical Formula 3 are C bonded with Chemical Formula 4, 
other adjacent two *'s of Chemical Formula 3 not being bonded with Chemical Formula 4 * are each independently C-La-Rb, 
La, L3, and L4 are each independently a single bond, or a substituted or unsubstituted C6 to C20 arylene group, and 
b and R12 to R15 are each independently hydrogen, deuterium, a cyano group, a substituted or unsubstituted C1 to C10 alkyl group, a substituted or unsubstituted C6 to C20 aryl group, or a substituted or unsubstituted C2 to C30 heterocyclic group.

4. (Currently Amended) The 1 and Ar2 is the group represented by Chemical Formula A and the other of Ar1 and Ar2 is a substituted or unsubstituted C6 to C30 aryl group.

5. (Currently Amended) The 2 are each independently a substituted or unsubstituted phenyl group, a substituted or unsubstituted biphenyl group, a substituted or unsubstituted naphthyl group, or the group represented by Chemical Formula A.

6. (Currently Amended) The 1 and Ar2 are each independently one of groups of Group I:
[Group I]

    PNG
    media_image6.png
    569
    1523
    media_image6.png
    Greyscale

Wherein, in Group I, * is a linking point.

7. (Currently Amended) The 
[AltContent: connector][AltContent: connector]
    PNG
    media_image7.png
    379
    1392
    media_image7.png
    Greyscale

[AltContent: connector][AltContent: connector]
    PNG
    media_image8.png
    378
    1396
    media_image8.png
    Greyscale
.


the second compound is represented by Chemical Formula 2, and Chemical Formula 2 is one of structures of Group II in which each * represents a linking point to a * in one of substituents of Group III:
[Group II]
[AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image9.png
    627
    1221
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    281
    1161
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    262
    1408
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    307
    1405
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    354
    1079
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    374
    1305
    media_image14.png
    Greyscale

[Group III]
[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image15.png
    747
    1207
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    243
    1381
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    220
    1225
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    261
    1257
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    269
    942
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    102
    313
    media_image20.png
    Greyscale

    PNG
    media_image21.png
    241
    265
    media_image21.png
    Greyscale

	Wherein, in Group II and Group III, * is a linking point.

	9. (Currently Amended) The 

10. (Currently Amended) The 


	the second compound is represented by Chemical Formula 2, and 
	Chemical Formula 2 is represented by Chemical Formula 2A:
	[Chemical Formula 2A]
	
    PNG
    media_image22.png
    628
    567
    media_image22.png
    Greyscale

	Wherein, in Chemical Formula 2A, 
Y1 and Y2 are each independently a substituted or unsubstituted C6 to C20 aryl group, or a substituted or unsubstituted C2 to C30 heterocyclic group, 
L1 and L2 are each independently a single bond, or a substituted or unsubstituted C6 to C20 arylene group, 
R8 to R11 are each independently hydrogen, deuterium, a cyano group, a substituted or unsubstituted C1 to C10 alkyl group, a substituted or unsubstituted C6 to C20 aryl group, or a substituted or unsubstituted C2 to C30 heterocyclic group


the second compound is represented by a combination of Chemical Formula 3 and Chemical Formula 4, and 
the second compound represented by a combination of Chemical Formula 3 and Chemical Formula 4 is represented by Chemical Formula 3C: 
[Chemical Formula 3C]
	
    PNG
    media_image23.png
    581
    587
    media_image23.png
    Greyscale

wherein, in Chemical Formula 3C, 
Y3 and Y4 are each independently a substituted or unsubstituted C6 to C20 aryl group, or a substituted or unsubstituted C2 to C30 heterocyclic group, 
La1 to [[La4]]La2, L3 and L4 are each independently a single bond, or a substituted or unsubstituted C6 to C20 arylene group, and 
Rb1 to [[Rb4]]Rb2 and R12 to R15 are each independently hydrogen, deuterium, a cyano group, a substituted or unsubstituted C1 to C10 alkyl group, a substituted or unsubstituted C6 to C20 aryl group, or a substituted or unsubstituted C2 to C30 heterocyclic group.

13. (Currently Amended) The 
Y3 and Y4 are each independently a substituted or unsubstituted phenyl group, a substituted or unsubstituted biphenyl group, a substituted or unsubstituted pyridinyl group, a substituted or unsubstituted carbazolyl group, a substituted or unsubstituted dibenzofuranyl group, or a substituted or unsubstituted dibenzothiophenyl group, and
Rb1 to [[Rb4]]Rb2 and R12 to R15 are each independently hydrogen, deuterium, a cyano group, a substituted or unsubstituted phenyl group, a substituted or unsubstituted biphenyl group, a substituted or unsubstituted pyridinyl group, a substituted or unsubstituted carbazolyl group, a substituted or unsubstituted dibenzofuranyl group, or a substituted or unsubstituted dibenzothiophenyl group.

14. (Currently Amended) The 3 and Y4 are each independently selected from substituents of Group IV:
[Group IV]

    PNG
    media_image24.png
    447
    969
    media_image24.png
    Greyscale


    PNG
    media_image25.png
    377
    519
    media_image25.png
    Greyscale

	Wherein in Group IV,
	* is a linking point with L3 and L4.

15. (Currently Amended) The 
The second compound is represented by Chemical Formula 2A or Chemical Formula 3C:

    PNG
    media_image26.png
    734
    1186
    media_image26.png
    Greyscale

wherein, in Chemical Formula 2A and Chemical Formula 3C, 
Y1 to Y4 are each independently a substituted or unsubstituted phenyl group, a substituted or unsubstituted biphenyl group, a substituted or unsubstituted pyridinyl group, a substituted or unsubstituted carbazolyl group, a substituted or unsubstituted dibenzofuranyl group, or a substituted or unsubstituted dibenzothiophenyl group, 
L1 to L4, La1 and La2 are each independently a single bond, or a substituted or unsubstituted C6 to C20 arylene group, and 
Rb1, Rb2, and R8 to R15 are each independently hydrogen, deuterium, a cyano group, a substituted or unsubstituted phenyl group, a substituted or unsubstituted biphenyl group, a substituted or unsubstituted pyridinyl group, a substituted or unsubstituted carbazolyl group, a substituted or unsubstituted dibenzofuranyl group, or a substituted or unsubstituted dibenzothiophenyl group.

16-17. (Cancelled) 



Allowable Subject Matter
Claims 1, 4-15, and 18 are allowed.
The following is an examiner’s statement of reasons for allowance: As outlined in paragraphs 103-190 of the Office action of 19 February 2021, Kim is a representation of the closest prior art. However, as described by Applicant in Applicant’s arguments, the claimed compounds possess unexpected results with respect to the cited prior art when the claimed compounds are used as host materials for phosphorescent dopants in the light-emitting layer of an organic light-emitting device.
In sum, claims 1, 4-15, and 18 are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN CLAY KERSHNER whose telephone number is (303)297-4257.  The examiner can normally be reached on M-F, 9am-5pm (Mountain).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DYLAN C KERSHNER/           Primary Examiner, Art Unit 1786